DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Office Action is in response to the application 16/681630 filed on 11/12/2019.
Status of Claims:
Claims 1-20  are pending in this Office Action.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/12/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rouhani et al. (WO 2017176356A2) “Rouhani” in view of Tate (US Patent 6704717) “Tate”.
Regarding claim 1, Rouhani teaches a computer-implemented apparatus, comprising: (b) one or more local neural network models are trained in the compute units using the data stored locally on the compute units (Fig. 1C & [00051]: A topology diagram illustrating a plurality of local machine learning models (local neural network models). The machine learning controller of the system partitions the global neural network into a plurality of local convolutional neural network that conforms to the constraints (e.g., memory, processor, bandwidth, and/or the like) of the first client device and may thus be executed at the first client device 140. For instance, the global neural network  may be partitioned into a first local neural network, a second local neural network, a third local neural network, and a fourth local neural network…[00054]: Thus, the local machine learning engine may implement network parallelism in training and/or executing the global machine learning model, when sufficient resources are available at the first client device. That is, multiple local machine learning models may be trained and/or executed in parallel when sufficient resources are available at the first client device (data stored locally) to support the simultaneous training and/or execution of multiple local machine learning models. ); and (c) at least one global neural network model is generated in the compute units by aggregating the local neural network models after the local neural network models are trained ([00099]: The machine learning controller of the system may partition, based at least on a resource constraint of a platform, a global machine learning model (global neural network model) into a plurality of local machine learning models (local neural network models)… For instance, the machine learning controller trains the global neural network by at least individually training the first local neural network, the second local neural network, the third local neural network, and/or the fourth local neural network…[000102] The machine learning controller may update a parameter at the global machine learning model based at least on a corresponding parameter at the first local machine learning model. Thus, the global model is partitioned to local models to train with data and subsequently, the global model is updated according to the processed local models). 
Rouhani does not explicitly teach (a) a relational database management system (RDBMS) executing in a computer system comprised of a plurality of compute units, wherein the RDBMS manages a relational database comprised of one or more tables storing data.
Tate teaches (a) a relational database management system (RDBMS) executing in a computer system comprised of a plurality of compute units, wherein the RDBMS manages a relational database comprised of one or more tables storing data (Col 8 line 60-67: In the preferred embodiment, the Analytic Algorithm for enhanced back-propagation neural network processing operates on data from the relational database that has been initially partitioned or sampled into training, test and validation data sets or tables. Other pre-processing may be performed as well. Preferably, these steps are performed directly in the RDBMS 114 through the use of dynamically-generated SQL statements. Thus, a relational database is present and partitioned into portions for subsequent neural network processing). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Tate teachings in the Rouhani system. Skilled artisan would have been motivated to incorporate a relational database taught by Tate in the Rouhani system to improve categorizing data in a neural network environment and also the database allows multiple entities to have access to the database at a time, thus improves the efficiency of the system. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, Rouhani in view of Tate teaches all of the limitations of claim 1. Rouhani does not explicitly teach wherein the local neural network models are trained in the RDBMS.
Tate teaches the local neural network models are trained in the RDBMS (Col 11 line 17-25: Blocks 404-408 represent the Analytic Algorithm 206 mapping data in a training data set to nodes in the neural network, wherein the data is processed as it moves from an input node of the neural network through a hidden node of the neural network to an output node of the neural network. Thus, the nodes in the neural network (local) receives data from a mapping for further processing in a RDBMS). Please refer to claim 1 for the motivational statement.  
Regarding claim 2, Rouhani in view of Tate teaches all of the limitations of claim 1. Rouhani does not explicitly teach wherein the global neural network model is generated in the RDBMS.  
Tate teaches the global neural network model is generated in the RDBMS (Col 10 line 18-24: Another feature of the present invention is that the results of the neural network processing are stored as a model in the Analytic LDM 200. Specifically, the Analytic LDM 200 stores the layout of input, hidden and output nodes in the neural network, along with the final weight values at each connection and node in the network, at the time that the training cycle was stopped. Thus, a combined version of the results is created and it is done in the RDMS). Please refer to claim 1 for the motivational statement.   
Regarding claim 4, Rouhani in view of Tate teaches all of the limitations of claim 1. Rouhani further teaches wherein the tables are distributed across the compute units ([0006]: The training of the global machine learning model may further include processing a first of the plurality of encodings and a second of the plurality of encodings…[000101]: The machine learning controller trains the global machine learning model by at least processing the transformed training data with a first of the plurality of local machine learning models. The machine learning controller trains the global neural network by at least individually training the first, second, third, fourth local neural networks. Training each of the first, second, third, fourth local neural networks may include processing the preprocessed training data (e.g., the encodings) with each of the first, second, third, fourth local neural networks. Thus, the system partitions the global neural network into plurality of local neural networks to distribute the work load and different portions of preprocessed data are distributed to the local models for processing).  
Regarding claim 5, Rouhani in view of Tate teaches all of the limitations of claim 1. Rouhani further teaches wherein the local neural network models are trained in parallel on the compute units and the data is not moved among the compute units ([00056]:The machine learning controller of the system is configured to implement data parallelism in training and/or executing a global machine learning model (e.g., implemented by the global machine learning model). For example, the machine learning controller preprocesses data into a plurality of encodings (data). At least some of these encodings may be processed in parallel (e.g., by two or more of the local machine learning models implemented by the local machine learning engine), when sufficient resources are available at the first client device. Thus, the local models can be implemented in parallel and each local model is assigned with a portion of data, thus data is stayed with the particular local model for the process).  
Regarding claim 6, Rouhani in view of Tate teaches all of the limitations of claim 1. Rouhani further teaches wherein the local neural network models are trained by: creating the global neural network model; distributing the global neural network model to the compute units as the local neural network models ([00015]: The resource constraint comprises a memory constraint, a processor constraint, and/or a bandwidth constraint. The global machine learning model may be a first neural network having a plurality of neurons and interconnections while the first local machine learning model may be a second neural network having a subset of the plurality of neurons and interconnections of the first neural network. The first neural network may be partitioned depth first and the second neural network may include a same number of layers as the first neural network. Thus, the global neural network model is created first and the model is distributed to the local neural network models with similar structure and model); and  15training the local neural network models using back propagation with appropriate loss function to update weights using the data stored locally on the compute units (Fig. 3A & [0058]: Training a local neural network includes processing or forward propagating, through the local neural network, training data that includes ground-truth labeled data. Errors (e.g., deviation from the ground truth associated with the training data) present in the output of the local neural network may be backpropagated through the local neural network. Moreover, parameters (e.g., weights, biases, and/or the like) applied by the local neural network (e.g., in processing the training data) may be adjusted (e.g., through gradient descent) in order to minimize the error present in the output of the local neural network. The machine learning controller may propagate these changes by at least making corresponding changes to the same parameters at the global neural network. Thus, the system implements back propagation on the local models and loss function is also implemented by evaluating the parameters of the models such as weights, biases and errors). 
Regarding claim 7, Rouhani in view of Tate teaches all of the limitations of claim 1. Rouhani further teaches wherein the local neural network models are aggregated by: collecting the local neural network models from the compute units; and aggregating the collected local neural network models in the global neural network model using regular or weighted averages where weights are proportional to the data used to train the local neural network models ([00084]:A receive thread may be configured to receive one or more parameters from a local machine learning model, which may be used to update the corresponding parameters at the global machine learning model. For instance, the first receive thread is configured to receive, from the first local neural network, parameters (e.g., weights and/or biases) for neurons (e.g., the first neuron and/or the second neuron) that are also present in the global neural network. Similarly, the second receive thread may be configured to receive, from the second local neural network, parameters (e.g., weights and/or biases) for neurons that are also present in the global neural network. According to some example embodiments, the first receive thread and/or the second receive thread may add the parameters to a queue. Meanwhile, a main thread may be configured to update the global neural network based on the parameters in the queue. Thus, a collection of local models are aggregated in a thread and sent to the global model).  
Regarding claim 8, Rouhani in view of Tate teaches all of the limitations of claim 1. Rouhani further teaches wherein the local neural network models are trained until a desired metric is achieved in the global neural network model ([000103]: The machine learning controller of the system determines whether the training of the global machine learning model meet one or more criteria (desired metric). For example, the machine learning controller determines, based on an error function associated with the global neural network, whether the global neural network has achieved convergence. The global neural network achieves convergence when the error function is at a minima. Alternately and/or additionally, the machine learning controller determines whether the global neural network has been subject to a threshold number of training iterations).  
Regarding claim 9, Rouhani in view of Tate teaches all of the limitations of claim 8. Rouhani further teaches wherein the global neural network model uses test data to determine whether the desired metric is achieved, indicating that the global neural network model is converging correctly ([0008]: The system may be further configured to: determine whether the global machine learning model has achieved convergence; and continue to train the global machine learning model, when the global machine learning is determined to not have achieved convergence…[00059]: Thus, training the first local neural network may further include adjusting these  parameters (e.g., the weights  to minimize the errors present in the output of the first local neural network. It should be appreciated that training the first local neural network may include processing the same training data repeatedly until convergence, which may occur when the error function associated with the first local neural network 162 is at a minima Adjustments made to the parameters e.g., the weights  in the first local neural network may be propagated to the global neural network). 
Regarding claim 10, Rouhani in view of Tate teaches all of the limitations of claim 1. Rouhani further teaches wherein the local neural network models are trained until a specified number of training iterations are completed ([000104]: The machine learning controller determines that the global neural network has not achieved convergence and/or that the global neural network has not been subject to a threshold number of training iterations. As such, the machine learning controller continues training the global machine learning model  by at least processing the same and/or additional preprocessed training data with the first local neural network, the second local neural network, the third local neural network, and/or the fourth local neural network 168 (e.g., in parallel and/or in sequence). Thus, iterations of the local models are also observed ).  
Regarding claim 11, Rouhani in view of Tate teaches all of the limitations of claim 1. Rouhani further teaches wherein the global neural network model is transmitted to the compute units for use as the local neural network models in a next training iteration ([000104]: The machine learning controller determines that the global neural network has not achieved convergence and/or that the global neural network has not been subject to a threshold number of training iterations. As such, the machine learning controller continues training the global machine learning model  by processing the same and/or additional preprocessed training data with the first local neural network, the second local neural network, the third local neural network, and/or the fourth local neural network 168 (e.g., in parallel and/or in sequence). Thus, the global model is trained by processing data in the local models with similar structures in the new iterations when the global model is needed to train any further).  
Regarding claim 12, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 13, note the rejections of claim 2-4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 14, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 15, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 16, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 17, note the rejections of claim 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 18, note the rejections of claim 10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 19, note the rejections of claim 11. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 20, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        




/C.D.V./Examiner, Art Unit 2153